UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1502


MONTE DECARLOS WINSTON,

                    Plaintiff - Appellant,

             v.

DOMINION ENERGY,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:19-cv-00929-JAG)


Submitted: August 20, 2020                                        Decided: August 24, 2020


Before GREGORY, Chief Judge, WYNN, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Monte Decarlos Winston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Monte Decarlos Winston seeks to appeal the district court’s order dismissing with

prejudice Winston’s amended civil rights action filed against Dominion Energy. We

dismiss the appeal for lack of jurisdiction because the notice of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s final order was entered on March 27, 2020. The district court

did not receive Winston’s notice of appeal for filing until Wednesday, April 29, 2020. *

Because Winston failed to file a timely notice of appeal or to obtain an extension or

reopening of the appeal period, we dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                DISMISSED




       *
        Because Winston was not incarcerated when he filed the notice of appeal, Fed. R.
App. P. 4(c), the so-called “prison mailbox rule,” is not applicable in this case.

                                              2